 In the Matter of PACIFICGAS ANDELECTRIC COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE,LOCAL 133, CIOCase No. 20-R-1269.-Decided April 10, 1945Mr. Thomas J. Straub, Mr. J. Paul St. Sure,andMiss Anne Mc-Donald,of San Francisco, Calif., for the Company.Gladstein, Grossman, Sawyer & Edises, by Mr. Bertram Edises,of Oakland, Calif., andMiss Angela WardandMr. Philip Koritz,ofSan Francisco, Calif., for the U. W. O. C.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Utility Workers Organizing Commit-tee,Local 133, CIO, herein called the U. W. O. C., alleging that- aquestion affecting commerce had arisen concerning the representationof employees of Pacific Gas and Electric Company, San Francisco,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn Paul Jennings, Trial Examiner. Said hearing was held atSan Francisco, California, on February 15, 1945.The Companyand the U. W. O. C. appeared and participated.'Both parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Both parties were afforded opportu-nity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1International Brotherhood of Electrical workers, also served with notice, having advisedthe Regional Directorthat it didnot intend to present proof of interest or take part inthe hearing,did not appear.61 N. L. R. B., No. 61.4680 PACIFIC GAS AND ELECTRIC COMPANYFINDINGS OF FACT1.THE BUSINESS OF THECOMPANY469Pacific Gas and Electric Company is a public utility corporation,which has its principal office and place of business at San Francisco,California.It is engaged principally in the business of generating,buying, transmitting, selling, and distributing electrical energy; ofbuying, transporting, selling, and distributing natural gas; and ofmanufacturing, transporting, selling, and distributing manufacturedgas.All such gas and electricity are used for light, heat, and powerpurposes in central and northern California.As an incident to itsgas and electric business the Company sells gas and electric appliancesat retail.In certain small cities and towns in rural ,areas it distrib-utes and sells water for domestic and irrigation purposes. It pur-chases and sells steam to customers in San Francisco and Oakland,California.The Company is the third largest electric power company in theUnited States. It is the sole commercial source of electric energyand the only practical commercial source of natural and manufac-tured gas in the central and northern portion of California. The SanFrancisco-Oakland area, which is entirely dependent on the Companyfor electric energy and gas, is one of the foremost industrial andcommercial centers in the United States. San Francisco is the dis-tribution center of the West Coast, and as a port ranks second inthe United States in the value of water-borne commerce.The Company owns and operates 49 hydroelectric generating plantsand 12 steam electric generating plants, all of which are situated inCalifornia.In 1944 its total electrical load, consisting of all electricenergy generated, purchased and received on consignment, was9,549,129,109 kilowatt hours, of which amount 210,973,569 kilowatthours were purchased from California-Oregon Power Company,which maintains generating plants in both Oregon and California,and delivered to the Company at Delta, California, approximately70 miles south of the California-Oregon State line.The entire elec-trical load of the Company is sold and delivered in California. In1944 it delivered 43,818,205 kilowatt hours, chiefly for use in Nevada,to Sierra-Pacific Power Company, which generates and distributeselectric energy in both Nevada and California.The energy isdelivered in the Company's transmission lines to Summit, California,20 miles west of the Nevada-California State line.There the Com-pany's transmission lines connect with the transmission lines of Sierra-Pacific Company, which carry the energy into Nevada.The Company owns and operates in California a transmissionpipe-line system, including a large gas compressor station, for thetransportation of natural gas in central and northern California. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt owns and operates 14 gas manufacturing plants, all of which aresituated in California.Ten are stand-by plants reserved against theinterruption of natural gas service.All the plants are operated byfuel oil or butane produced or purchased in California. Its totalsales of gas in 1944 were 153,052,868,000 cubic feet.A large number of manufacturing industries, including war in-dustries, situated in the area served by the Company and engaged inshipping and receiving commodities in interstate or foreign commerce,are wholly dependent on the Company for gas and electric powerwhich are essential to the operation of their plants.The United StatesGovernment purchases large quantities of electricity and gas from theCompany for the purpose, among others, of operating its numerouspost offices and military installations situated in the area served bythe Company.The Company also supplies power to all the news-papers located in the area which it serves, to the Associated Press, tothe San Francisco and Oakland airports, to the Dow-Jones and Com-pany ticker service, to oil refineries, shipbuilding and repair concernsand steamship lines, to navigation aids, interstate railroads, telegraphand telephone companies, and to radio broadcasting stations.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDUtilityWorkers Organizing Committee isa labor organizationaffiliatedwith the Congressof IndustrialOrganizations,admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to filing the petition herein, the U. W. O. C. asked the Com-pany for recognition as bargaining representative of clerical em-ployees in the San Francisco Division of the Company's operations.The Company refused recognition, taking the position that the unitproposed by the U. W. O. C. was not an appropriate bargaining unit.A statement prepared by a Fields Examiner and introduced intoevidence at the hearing indicates that the U. W. O. C. represents a sub-stantial number of employees in the unit herein found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The U. W. O. C. submitted 53 authorization cards, 1 undated, 1 dated in 1945, andthe remainingdated in 1944, of which 46 bear the names of employees on the Company'spay rollof January24, 1945There are approximately 142 employeesin the appropriateunit. PACIFIC GAS AND ELECTRIC COMPANYIV. THE APPROPRIATE UNIT471The U. W. 0. C. contends that office and clerical employees in theSan Francisco Division of the Company's operations constitute anappropriate bargaining unit.The Company takes the position thatthe only appropriate unit for these employees is a system-wide unit,coextensive with its public utility operations. In a prior representa-tion proceeding's we found that employees in the outside forces of theSan Francisco Division constitute an appropriate bargaining unit.For reasons which we have fully set forth in other cases dealing withthe scope of bargaining units for office and clerical employees in theseveral administrative divisions and operating departments of theCompany's utility system,4 we find that a unit limited to office andclerical employees in the San Francisco Division is an appropriateunit for bargaining purposes .5The Company and the U. W. 0. C. agree that, in accordance withthe Board's usual practice, supervisory and confidential employees beexcluded from the bargaining unit, and it appears that there is nodispute between them as to the identity of employees so characterized.We find that all office and clerical employees of Pacific Gas andElectric Company, San Francisco, California, who are employed inthe San Francisco Division, excluding confidential employees and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act. .V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.8 45 N. L. R. B. 536..49 N.L. R. B. 810;51 N. L R.B. 301;52 N. L. R. B. 1204;55 N. L.R. B. 427; and57 N. L.R. B. 11295The Company's headquarters, called the General Offices, having administrative jurisdic-tion coextensive with its entire system, are physically located in San Francisco.Clericalemployees in the San Francisco Division,which is a geographical division, local in scope,occupy, in some instances,office space in a building largely used for the purposes of theGeneral OfficesIn view of the administrative plan set up by the Company for theefficiency of its operations,we find that the common use of building space by employees indistinctly separate sectors of its operations does not materially affect the appropriatenessof their separation for bargaining purposes. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDm mmthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Gas andElectric Company, San Francisco, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, amongthe employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby Utility Workers Organizing Committee, Local 133, CIO, for thepurposes of collective bargaining.CHAIRMANMILLIStook no part in the consideration of the aboveDecision and Direction of Election.